Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends on cancelled claim 8. 
	Claim 17 depends on cancelled claim 15.
	There are two claim 22. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9847037. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject of the instant claims are encompassed by the subject matter of the patent claims. 
Instant Claims 
PN9847037
1. (Original) A system for marking a route, path or boundary, said system comprising: a plurality of signaling modules, each module comprising a signaling device, a radiofrequency apparatus and a control circuitry; the modules being positionable in an array which marks a route, path or boundary; whereby the modules positioned in the array will undergo radiofrequency communication with one another and the control circuitry will cause the signaling devices of the modules to emit signals in sequence from a first-positioned module of the array to a last-positioned module of the array; and wherein the modules are programmed to self detect their sequential order in the array and to self-adapt to changes in the positional order of the modules, elimination of one or more modules within the array and insertion of one or more additional modules within the array, thereby maintaining the emitting of signals in sequence from a first-positioned module of the array to a last-positioned module of the array.
1. (Currently Amended) A system for marking a route, path or boundary, said system comprising: a plurality of signaling modules, each module comprising a signaling device, a radiofrequency apparatus and a control circuitry; the modules being positionable in an array which marks a route, path or boundary; said control circuitry being useable to cause the modules to alternately operate in a mode selected from at least: i) a sequential mode wherein the modules positioned in an array emit signals in sequence from a first-positioned module of the array to a last-positioned module of the array and ii) a simultaneous mode wherein at least some of the modules in the array emit signals simultaneously; whereby the modules positioned in the array will undergo radiofrequency communication with one another and the control circuitry will cause the signaling devices of the modules to emit signals in accordance with the selected mode; and wherein, when operating in sequential mode, the modules are programmed to self detect their sequential order in the array and to self-adapt to changes in the positional order of the modules[,] or elimination of one or more modules within the array and insertion of one or more additional modules within the array, thereby maintaining the emitting of signals in sequence from a first-positioned module of the array to a last-positioned module of the array.
4. (Currently Amended) A system according to claim 1 wherein the signaling devices emit waming signals which are selected from: a) visible warning signals and b) warning signals which are not visible but which may be received and sensed by apparatus operative to receive and sense said warning signals.
3. (Original) A system according to claim 1 wherein the signaling devices emit visible warning signals.
4. (Original) A system according to claim 1 wherein the signaling devices emit warning signals which are not visible but which may be received and sensed by apparatus operative to receive and sense said warning signals.
5. (Currently Amended) A system according to claim 4 wherein the signaling device emits warning signals which are not visible but which may be received and sensed by apparatus operative to receive and sense said warning signals and wherein the system further comprises  apparatus operative to receive and sense said warning signals.
4. (Original) A system according to claim 1 wherein the signaling devices emit warning signals which are not visible but which may be received and sensed by apparatus operative to receive and sense said warning signals.
5. (Original) A system according to claim 4 further comprising apparatus operative to receive and sense said warning signals.
7. (Original) A system according to claim 1 wherein the signaling devices comprise devices selected from the group of: incandescent lamps; light emitting diodes; discharge tubes; stroboscopic lights; fluorescent lights; light emitters that emit visible light; light emitters that emit light which is not visible but which is detectable by a sensor, infrared lights, ultraviolet lights; microwave emitters and radio frequency emitters.
7. (Original) A system according to claim 1 wherein the signaling devices comprise devices selected from the group of: incandescent lamps; light emitting diodes; discharge tubes; stroboscopic lights; fluorescent lights; light emitters that emit visible light; light emitters that emit light which is not visible but which is detectable by a sensor, infrared lights, ultraviolet lights; microwave emitters and radio frequency emitters.
9. (Original) A system according to claim 8 wherein each module comprises a power source selected from: batteries; photovoltaic cells; wind energy; and thermal energy.
9. (Original) A system according to claim 8 wherein each module comprises a power source selected from: batteries; photovoltaic cells; wind energy; and thermal energy.
10. (Original) A system according to claim 1 wherein the control circuitry in the modules may be programmed or reprogrammed from a smartphone, laptop computer, tablet computer or other portable device.
10. (Original) A system according to claim 1 wherein the control circuitry in the modules may be programmed or reprogrammed from a smartphone, laptop computer, tablet computer or other portable device.
11. (Original) A system according to claim 10 wherein the control circuits comprise a mesh network.
11. (Currently Amended) A system according to claim 10 wherein the control circuitry comprises a mesh network.
12. (Original) A system according to claim 10 wherein the control circuits comprise position- determining apparatus selected from: proximity sensors; global positioning receivers and RFID devices to facilitate determination of the respective positions of modules in the array.
12. (Currently Amended) A system according to claim 10 wherein the control circuitry comprises 
13. (Original) A system according to claim 10 wherein the control circuits are operative to determine when a module of the array becomes missing or non-functional and to allow a replacement module to assume that identified module's position in the array.
13. (Currently Amended) A system according to claim 10 wherein the control circuitry is 
14. (Original) A system according to claim 1 wherein the control circuits are adapted to allow some of the modules within the array to be grouped in one or more subsets and to thereafter cause the signaling devices on the modules within each subset to emit warning signals that are simultaneous or otherwise different from warning signals emitted by other modules that are not within that subset.
14. (Currently Amended) A system according to claim 1 wherein the control circuitry is 
16. (Currently Amended) A system according to claim 4-5 1 wherein the warning signals can be viewed or received and sensed by traffic traveling in a first direction but not by traffic traveling in a second direction that is substantially opposite the first direction.
16. (Original) A system according to claim 15 wherein the warning signals can be viewed or received and sensed by traffic traveling in a first direction but not by traffic traveling in a second direction that is substantially opposite the first direction.
17. (Original) A system according to claim 15 wherein the signal emitters emit flashes or periods of light and wherein the modules comprise baffles which cause the emitted flashes or periods of light to be viewed or received and sensed from one vantage point but not from another vantage point.
17. (Original) A system according to claim 15 wherein the signal emitters emit flashes or periods of light and wherein the modules comprise baffles which cause the emitted flashes or periods of light to be viewed or received and sensed from one vantage point but not from another vantage point.
18. (Original) A method for guiding a pedestrian or vehicle to a desired destination within a geographic area, building, campus, structure or the like, said method comprising the steps of: A) obtaining or providing a system which comprises a plurality of modules, each module comprising a signaling device, a radiofrequency apparatus and control circuitry, wherein the modules are positionable in an array which marks a route, and wherein the control circuits of the modules are operative to communicate with one another on a particular route via the radiofrequency apparatus and to cause the signaling devices of the modules to emit guidance signals in sequence from a first module of the array to a last module of the array; B) positioning modules of the system along routes to a plurality of possible destinations; C) programming a transmitter for a selected one of the possible destinations, thereby causing the transmitter to transmit control signals which selectively trigger the modules located on the particular route to emit sequential guidance signals to the selected destination; and, C) causing the transmitter to be carried by the pedestrian or vehicle so that the pedestrian or vehicle may follow the sequential guidance signals to the selected destination.
18. (Currently Amended) A method for guiding a pedestrian or vehicle to a desired destination within a geographic area, building, campus, structure or the like, said method comprising the steps of: A) obtaining or providing a system which comprises a plurality of modules, each module comprising a signaling device, a radiofrequency apparatus and control circuitry, said control circuitry being useable to cause the modules to alternately operate in a mode selected from at least: i) a sequential mode wherein the modules positioned in an array emit signals in sequence from a first- positioned module of the array to a last-positioned module of the array and ii) a simultaneous mode wherein at least some of the modules in the array emit signals simultaneously, wherein the modules are positionable in an array which marks a route, and wherein the control circuits of the modules are operative to communicate with one another on a particular route via the radiofrequency   apparatus and to cause the signaling devices of the modules to emit guidance signals in accordance with the selected mode in accordance with the selected mode; and, D[[C]]) causing the transmitter to be carried by the pedestrian or vehicle so that the pedestrian or vehicle may follow the sequential guidance signals to the selected destination.
23. (Original) A method according to claim 18 wherein guidance signals emitted by modules on one route are distinguishable from guidance signals emitted by modules on another route.
23. (Original) A method according to claim 18 wherein guidance signals emitted by modules on one route are distinguishable from guidance signals emitted by modules on another route.
22. (Original) A method according to claim 21 wherein guidance signals emitted by modules in response to one transmitter are distinguishable from guidance signals emitted from modules in response to another transmitted.
24. (Currently Amended) A method according to claim 18 wherein the system includes a plurality of transmitters and 24 wherein guidance signals emitted by modules in response to one transmitter are distinguishable from guidance signals emitted from modules in response to another transmitter 
23. (Original) A method for guiding pedestrians or vehicles along an intended path of travel having at least first and second boundaries, said method comprising the steps of: obtaining a plurality of signal emitting modules which undergo radiofrequency communication with one another and which include control circuitry which causes the modules to emit signals in sequence from a first-positioned module of the array to a last-positioned module of the array; and positioning a first array of signal emitting modules in sequence along a first boundary of the intended path of travel; positioning a second array of signal emitting modules in sequence along a second boundary of the intended path of travel; programming the control circuitry so as to pair modules in the first array with adjacently positioned modules in the second array causing pair of modules to emit signals in unison; whereby each pair of modules emits signals in unison and in sequential order from the first pair to the last pair.
25. (Currently Amended) A method for guiding pedestrians or vehicles along an intended path of travel having at least first and second boundaries, said method comprising the steps of: obtaining a plurality of signal emitting modules which undergo radiofrequency communication with one another and which include control circuitry comprising a mesh network which causes the modules to emit signals in sequence from a first- positioned module of the array to a last-positioned module of the array; and positioning a first array of signal emitting modules in sequence along a first boundary of the intended path of travel; positioning a second array of signal emitting modules in sequence along a second boundary of the intended path of travel; programming the control circuitry so as to pair modules in the first array with adjacently positioned modules in the second array the modules communicate among themselves via the mesh network, without reference to a common master signal, to cause each each pair of modulesto emit signals in unison and in sequential order from the first pair to the last pair.


Instant claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8564456. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject of the instant claims are encompassed by the subject matter of the patent claims.
Instant Application 
PN 8564456
1. (Original) A system for marking a route, path or boundary, said system comprising: a plurality of signaling modules, each module comprising a signaling device, a radiofrequency apparatus and a control circuitry; the modules being positionable in an array which marks a route, path or boundary; whereby the modules positioned in the array will undergo radiofrequency communication with one another and the control circuitry will cause the signaling devices of the modules to emit signals in sequence from a first-positioned module of the array to a last-positioned module of the array; and wherein the modules are programmed to self detect their sequential order in the array and to self-adapt to changes in the positional order of the modules, elimination of one or more modules within the array and insertion of one or more additional modules within the array, thereby maintaining the emitting of signals in sequence from a first-positioned module of the array to a last-positioned module of the array.
1. (Original) A system for marking a route, path or boundary, said system comprising: a plurality of modules, each module comprising a signaling device, a radiofrequency apparatus and a control circuitry; the modules being positionable in an array which marks a route, path or boundary; whereby the modules positioned in the array will undergo radiofrequency communication with one another and the control circuitry will cause the signaling devices of the modules to emit warning signals in sequence from a first-positioned module of the array to a last-positioned module of the array; wherein the control circuits are operative to automatically transmit radiofrequency signals from one module to the next, without required reference to a common reference signal, such that the modules determine their sequential order in the array and emit signals in that self-determined sequential order.
4. (Currently Amended) A system according to claim 1 wherein the signaling devices emit waming signals which are selected from: a) visible warning signals and b) warning signals which are not visible but which may be received and sensed by apparatus operative to receive and sense said warning signals.
3. (Original) A system according to claim 1 wherein the signaling devices emit visible warning signals.
4. (Original) A system according to claim 1 wherein the signaling devices emit warning signals which are not visible but which may be received and sensed by apparatus operative to receive and sense said warning signals.
5. (Currently Amended) A system according to claim 4 wherein the signaling device emits warning signals which are not visible but which may be received and sensed by apparatus operative to receive and sense said warning signals and wherein the system further comprises comprising apparatus operative to receive and sense said warning signals.
4. (Original) A system according to claim 1 wherein the signaling devices emit warning signals which are not visible but which may be received and sensed by apparatus operative to receive and sense said warning signals.
5. (Original) A system according to claim 4 further comprising apparatus operative to receive and sense said warning signals.
7. (Original) A system according to claim 1 wherein the signaling devices comprise devices selected from the group of: incandescent lamps; light emitting diodes; discharge tubes; stroboscopic lights; fluorescent lights; light emitters that emit visible light; light emitters that emit light which is not visible but which is detectable by a sensor, infrared lights, ultraviolet lights; microwave emitters and radio frequency emitters.
7. (Original) A system according to claim 1 wherein the signaling devices comprise devices selected from the group of: incandescent lamps; light emitting diodes; discharge tubes; stroboscopic lights; fluorescent lights; light emitters that emit visible light; light emitters that emit light which is not visible but which is detectable by a sensor, infrared lights, ultraviolet lights; microwave emitters and radio frequency emitters.
9. (Original) A system according to claim 8 wherein each module comprises a power source selected from: batteries; photovoltaic cells; wind energy; and thermal energy.
9. (Original) A system according to claim 8 wherein each module comprises a power source selected from: batteries; photovoltaic cells; wind energy; and thermal energy.
11. (Original) A system according to claim 10 wherein the control circuits comprise a mesh network.
11. (Original) A system according to claim 10 wherein the control circuits comprise a mesh network.
12. (Original) A system according to claim 10 wherein the control circuits comprise position- determining apparatus selected from: proximity sensors; global positioning receivers and RFID devices to facilitate determination of the respective positions of modules in the array
12. (Original) A system according to claim 10 wherein the control circuits comprise position-determining apparatus selected from: proximity sensors; global positioning receivers and RFID devices to facilitate determination of the respective positions of modules in the array.
13. (Original) A system according to claim 10 wherein the control circuits are operative to determine when a module of the array becomes missing or non-functional and to allow a replacement module to assume that identified module's position in the array.
13. (Original) A system according to claim 10 wherein the control circuits are operative to determine when a module of the array becomes missing or non-functional and to allow a replacement module to assume that identified module's position in the array.
14. (Original) A system according to claim 1 wherein the control circuits are adapted to allow some of the modules within the array to be grouped in one or more subsets and to thereafter cause the signaling devices on the modules within each subset to emit warning signals that are simultaneous or otherwise different from warning signals emitted by other modules that are not within that subset.
14. (Original) A system according to claim 1 wherein the control circuits are adapted to allow some of the modules within the array to be grouped in one or more subsets and to thereafter cause the signaling devices on the modules within each subset to emit warning signals that are simultaneous or otherwise different from warning signals emitted by other modules that are not within that subset.
16. (Currently Amended) A system according to claim 4-5 1 wherein the warning signals can be viewed or received and sensed by traffic traveling in a first direction but not by traffic traveling in a second direction that is substantially opposite the first direction.
16. (Original) A system according to claim 15 wherein the warning signals can be viewed or received and sensed by traffic traveling in a first direction but not by traffic traveling in a second direction that is substantially opposite the first direction.
17. (Original) A system according to claim 15 wherein the signal emitters emit flashes or periods of light and wherein the modules comprise baffles which cause the emitted flashes or periods of light to be viewed or received and sensed from one vantage point but not from another vantage point.
17. (Original) A system according to claim 15 wherein the signal emitters emit flashes or periods of light and wherein the modules comprise baffles which cause the emitted flashes or periods of light to be viewed or received and sensed from one vantage point but not from another vantage point.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685